[Cite as State ex rel. Fagan v. Saffold, 2014-Ohio-1089.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 100882



                 STATE EX REL., JOHNATHAN FAGAN
                                                                RELATOR

                                                       vs.

             JUDGE SHIRLEY STRICKLAND SAFFOLD
                                                                RESPONDENT




                                            JUDGMENT:
                                            WRIT DENIED


                                            Writ of Mandamus
                                            Motion No. 471929
                                            Order No. 472676

        RELEASE DATE:                March 14, 2014
FOR RELATOR

Johnathan Fagan, pro se
Inmate No. 602-079
Lake Erie Correctional Institution
P.O. Box 8000
Conneaut, Ohio 44030-8000

ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
By: James E. Moss
Assistant County Prosecutor
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
MARY EILEEN KILBANE, J.:

       {¶1} On January 14, 2014, the relator, Johnathan Fagan, commenced this

mandamus action against the respondent, Judge Shirley Strickland Saffold, to compel the

judge to resolve the issue of jail-time credit, in the underlying case, State v. Fagan,

Cuyahoga C.P. No. CR-546219.          On January 31, 2014, the respondent moved for

summary judgment on the grounds of mootness. Attached to the dispositive motion was

a certified copy of a signed and file-stamped January 22, 2014 journal entry granting 117

days of jail-time credit in the underlying case.   Fagan did not timely file a response to

the motion for summary judgment. This establishes that the relator has received his

requested relief and that the action is, therefore, moot. State ex rel. Corder v. Wilson, 68

Ohio App.3d 567, 589 N.E.2d 113 (10th Dist.1991).

       {¶2} Accordingly, the court grants the respondent’s motion for summary

judgment and denies the application for a writ of mandamus. Costs assessed against

respondent; costs waived.    The clerk is directed to serve upon the parties notice of this

judgment and its date of entry upon the journal. Civ.R. 58(B).

       {¶3} Writ denied.




MARY EILEEN KILBANE, JUDGE

SEAN C. GALLAGHER, P.J., and
MELODY J. STEWART, J., CONCUR